     Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 1 of 8


                                                                                      FILED
                                                                           John E. Triplett, Acting Clerk


               United States District Court
                                                                            United States District Court

                                                                        By casbell at 3:49 pm, Jul 01, 2020




           for the Southern District of Georgia
                   Brunswick Division
PATRICIA KENNEDY,                  )
                                   )
      Plaintiff,                   )          2:19-cv-090
                                   )
v.                                 )
                                   )
NILA INVESTMENTS, LLC.,            )
                                   )
      Defendant.                   )

                                   ORDER

      Before the Court is Plaintiff’s Motion for Entry of Default

Judgment.    Dkt. No. 27.      For the reasons below, the motion is

GRANTED.

                                 BACKGROUND

      This is an action brought pursuant to the Americans with

Disabilities Act, 42 U.S.C. § 12181 et seq. (“A.D.A.”), in which

Plaintiff   Patricia   Kennedy    is   requesting   that    Defendant      NILA

Investments, LLC be ordered to bring the third-party booking sites

it utilizes into compliance with the requirements of             28 C.F.R.

§ 36.302(e)(1).     That section imposes standards for reservation

systems maintained or utilized by places of lodging, such as the

Defendant’s motel. The Court has original jurisdiction of the

subject matter of this action pursuant to 28 U.S.C. § 1331.             Venue

is proper in the Southern District of Georgia because the motel at
      Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 2 of 8



issue is located in the Brunswick division of this district.

       Defendant was served with process on November 7, 2019.             Dkt.

No.   23.     The   Court    therefore   has    personal   jurisdiction   over

Defendant.

       After having been served with process, Defendant did not

respond.     On November 7, 2019, the Clerk of Court entered default

against Defendant. Thereafter, Plaintiff filed a Motion for Entry

of Default Judgment.         Dkt. No. 27.      Pursuant to Federal Rule of

Civil Procedure 55(b)(2), the Court elected to hold a hearing on

Plaintiff’s motion. A virtual hearing was scheduled for June 19,

2020 at 10:30 a.m.          Defendant was duly noticed of the time and

place of the hearing and furnished with the information necessary

to appear virtually or in person should the Defendant wish to do

so. Defendant did not appear.

                                   DISCUSSION

       Defendant, by its default, admits Plaintiff’s well-pleaded

allegations of fact as set forth in the complaint.                 See Eagle

Hosp. Physicians, LLC. v. SRG Consulting, Inc., 561 F.3d 1298,

1307 (11th Cir. 2009) (“A defendant, by his default, admits the

plaintiff's well-pleaded allegations of fact, is concluded on

those facts by the judgment, and is barred from contesting on

appeal      the   facts     thus   established.”     (citation    omitted)).



                                         2
    Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 3 of 8



Following the entry of default, final judgment pursuant to Rule

55(b) may be entered if the pleadings state a substantive cause of

action and contain a sufficient basis to support the relief sought.

See Tyco Fire & Sec., LLC. v. Alcocer, 218 F. App’x 860, 863 (11th

Cir. 2007).

     The well-pleaded allegations of the complaint, confirmed by

Ms. Kennedy’s affidavit and her testimony at the hearing on June

19, 2020, are as follows:

     1.   Patricia Kennedy is unable to engage in the major life

activity of walking more than a few steps without assistive

devices. She must use a wheelchair, cane or other support. In

addition, she has only limited use of her hands and is unable to

tightly grasp, pinch or twist her wrist to operate mechanisms.

Ms. Kennedy is, therefore, an individual with a disability within

the meaning of the A.D.A.

     2.   Defendant NILA Investments Inc. owns and operates a

motel known as the Royal Inn.       Hotels and motels are places of

public accommodation.      42 U.S.C. § 12181(7)(A). Defendant is,

therefore, required to comply with the A.D.A., which provides:

     No individual shall be discriminated against on the
     basis of disability in the full and equal enjoyment of
     the goods, services, facilities, privileges, advantages,
     or accommodations of any place of public accommodation
     by any person who owns, leases (or leases to), or
     operates a place of public accommodation.

                                   3
    Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 4 of 8



42 U.S.C. § 12182(a).    “Discrimination” is defined, in part, as:

     a failure to make reasonable modifications in policies,
     practices, or procedures, when such modifications are
     necessary to afford such goods, services, facilities,
     privileges, advantages, or accommodations to individuals
     with disabilities, unless the entity can demonstrate
     that making such modifications would fundamentally alter
     the nature of such goods, services, facilities,
     privileges, advantages, or accommodations

42 U.S.C. § 12182(b)(2)(A)(ii).

     3.   Defendant’s motel is also a place of lodging within the

meaning of 28 C.F.R. § 36.302(e)(1).      That regulation provides:

     A public accommodation that owns, leases (or leases to),
     or operates a place of lodging shall, with respect to
     reservations made by any means, including by telephone,
     in-person, or through a third party—

     (i) Modify its policies, practices, or procedures to
     ensure that individuals with disabilities can make
     reservations for accessible guest rooms during the same
     hours and in the same manner as individuals who do not
     need accessible rooms;

     (ii) Identify and describe accessible features in the
     hotels and guest rooms offered through its reservations
     service   in  enough   detail   to  reasonably   permit
     individuals with disabilities to assess independently
     whether a given hotel or guest room meets his or her
     accessibility needs;

     (iii) Ensure that accessible guest rooms are held for
     use by individuals with disabilities until all other
     guest rooms of that type have been rented and the
     accessible room requested is the only remaining room of
     that type;

     (iv) Reserve, upon request, accessible guest rooms or
     specific types of guest rooms and ensure that the guest
     rooms requested are blocked and removed from all


                                   4
     Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 5 of 8



      reservations systems; and

      (v) Guarantee that the specific accessible guest room
      reserved through its reservations service is held for
      the reserving customer, regardless of whether a specific
      room is held in response to reservations made by others.

      4.    At all times material, Defendant utilized third-party

booking sites, which contain online reservation systems. 1

      5.    Prior    to   filing   this       lawsuit,     Plaintiff    repeatedly

accessed each of the third-party booking sites for the purpose of

assessing     the   accessibility    features         of   the    property    and    to

ascertain whether those sites met her accessibility needs as well

as the requirements of 28 C.F.R. § 36.302(e)(1).                     Plaintiff was

unable to do so because Defendant failed to comply with the

requirements set forth in § 36.302(e).

      6.    None of the third-party booking sites identified any

A.D.A.-accessible guest rooms, amenities or other accessibility

features.     Specifically,    none       of    the      websites    provided       any

information concerning the features of any accessible guest rooms

or    lobby     areas,     such      as        whether      the     hotel     offers

compliant/accessible       roll-in    showers,        tubs,      built-in    seating,

toilets, grab bars, sinks, wrapped pipes, sink and door hardware,


1 The booking sites can be found here:  https://www.booking.com/hotel/us/royal-
inn-ludowici.html;       https://www.hotels.com/ho622281696/royal-inn-ludowici-
united-states-of-america/; https://www.agoda.com/royal-inn/hotel/ludowici-ga-
us.html?cid=-218;                https://www.expedia.com/Ludowici-Hotels-Royal-
Inn.h19415053.Hotel-Information.

                                          5
      Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 6 of 8



properly      located   amenities,     sufficient      maneuvering    spaces,

compliant doors, furniture, controls and operating mechanisms. The

websites did not contain any information as to whether all goods,

facilities     and   services   at   the   property    are   connected   by   a

compliant     accessible   route,    nor   do   the   websites   contain   any

information as to the accessibility of routes connecting all the

features of the hotel, the transaction counter, and common area

restrooms. The websites did not give any information as to whether

accessible rooms are on the ground floor or if the elevator is

within an accessible route. As a result, Plaintiff was deprived of

the    same    goods,   services,     features,       facilities,    benefits,

advantages, and accommodations of the property available to the

general public.

       7.     After Plaintiff filed this lawsuit, she returned to each

of the booking sites on numerous occasions. She encountered the

same issues on each occasion. Plaintiff intends to return to the

booking sites in the near future. The record contains no evidence

that Defendant has made any alterations to the booking sites. Thus,

there appears to be a “100 percent likelihood that Plaintiff will

suffer the alleged injury again when he returns.”             See Houston v.

Marod, 733 F.3d 1323, 1337 (11th Cir. 2013).

       Accepting the well-pleaded allegations of the Complaint as



                                      6
    Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 7 of 8



true, Bell Atlantic Corp., v. Twombly, 550 U.S. 544 (2007), as

supplemented by Plaintiff’s affidavit and testimony, Plaintiff has

demonstrated that she is entitled to injunctive relief under the

A.D.A.

     As the prevailing party, Plaintiff is entitled to recover her

attorney’s       fees,   costs,   expert     fees    and   litigation     expenses

pursuant to 42 U.S.C. § 12205. See Buckhannon Bd. & Care Home,

Inc. v. W.Va. Dep’t of Health & Human Res., 532 U.S. 598 (2001).

Taking into account the factors in Hensley v. Eckerhart, 461 U.S.

424, 433 (1983), the Court finds that $400 per hour is a reasonable

hourly    rate    for    Plaintiff’s    counsel      and   that   20   hours   were

reasonably and necessarily expended during the course of this

litigation, for a total fee of $8,000. The Court further finds

that Plaintiff is entitled to recover her costs and expenses as

follows:

          •    filing fee: $400.00;

          •    service of process fee: $425.00.

                                     CONCLUSION

     Accordingly, the Court ORDERS the following:

     1.       Plaintiff’s   Motion    for    Entry   of    Default     Judgment   is

GRANTED. Default Judgment is entered in favor of Plaintiff Patricia

Kennedy and against Defendant NILA Investments, Inc.


                                         7
    Case 2:19-cv-00090-LGW-BWC Document 34 Filed 07/01/20 Page 8 of 8



     2. Defendant is ORDERED to comply with all sections of the

A.D.A. and the A.D.A. Accessibility Guidelines, 28 C.F.R. § 36.101

et seq.    Specifically, Defendant shall:

          a) Revise its postings on all third-party booking sites it

     utilizes, including those previously mentioned, in order to

     comply with 28 C.F.R. § 36.302(a) and implement a policy to

     monitor and maintain its postings on third-party booking

     sites so that those postings remain in compliance.

          b) Defendant shall comply with all provisions of this Order

     within four (4) months from the date of entry of this Order.

          c) Plaintiff is entitled to recover her attorney’s fees,

     costs, expert fees and litigation expenses pursuant to 42

     U.S.C. § 12205 in the total amount of $8,825.

     The Clerk is DIRECTED to close this case.

     SO ORDERED, this 1st day of July, 2020.




                                ____________________________
                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                   8
